Title: Financial and Military Estimates for Continental Defense, [June–July 1775]
From: Jefferson, Thomas
To: 


                    
                        [June-July 1775]
                    
                    
                        Apportionment of $2,000,000 in bills of credit according to population
                        
                            
                            
                            souls
                            dollars
                        
                        
                            
                            New Hampshire
                            100,000
                            82,713
                        
                        
                            2
                            Massachusets
                            350,000
                            289,496
                        
                        
                            
                            Rhode island
                            58,000
                            47,973
                        
                        
                            
                            Connecticut
                            200,000
                            165,426
                        
                        
                            
                            New York
                            200,000
                            165,426
                        
                        
                            
                            New Jersey
                            130,000
                            107,527
                        
                        
                            3
                            Pennsylvania
                            300,000
                            248,139
                        
                        
                            
                            Delaware counties
                            30,000
                            24,813
                        
                        
                            4
                            Maryland
                            250,000
                            206,783
                        
                        
                            1
                            Virginia
                            400,000
                            330,852
                        
                        
                            
                            North Carolina
                            200,000
                            165,426
                        
                        
                            
                            South Carolina
                            200,000
                            165,426
                        
                        
                            
                            
                            2,418,000
                            2,000,000
                        
                    
                    
                    An estimate of the charge and expence of an army composed of 27,000 private men with the general & staff officers necessary for such a body of infantry.
                    
                        
                            
                            
                            dollars
                        
                        
                            1.
                            General & commander in chief per month
                            500.
                        
                        
                            4.
                            Major generals […]@166. dollars per month
                            664.
                        
                        
                            
                            allowance for th[e major gen]eral in separate department
                            166.
                        
                        
                            8.
                            Brigadier gener[als … a]t 125. pr. m.
                            1000.
                        
                        
                            1.
                            Adjutant gene[eral]
                            125.
                        
                        
                            1.
                            Deputy Adjutan[t gener]al or Brigade major suppose
                            60.
                        
                        
                            1.
                            Commissary General
                            80.
                        
                        
                            1.
                            Deputy Commissary General
                            60.
                        
                        
                            1.
                            Quarter master General
                            80.
                        
                        
                            1.
                            Deputy Quarter master General
                            40.
                        
                        
                            1.
                            Paymaster General
                            100.
                        
                        
                            1.
                            Deputy paymaster
                            50.
                        
                        
                            1.
                            Cheif Engineer
                            60.
                        
                        
                            2.
                            Assistant do.@20. dollrs. each
                            40.
                        
                        
                            1.
                            Chief Engineer in a separate department
                            60.
                        
                        
                            2.
                            Assistants do.@20. sollrs. each
                            40.
                        
                        
                            3.
                            Aid de Camps@33. doll. each
                            99.
                        
                        
                            1.
                            Secretary to the General
                            66.
                        
                        
                            1.
                            Secretary to the Major General in separate department
                            33.
                        
                        
                            
                            Commissary of the musters
                            20.
                        
                        
                            [8.]
                            Aid de camps to the Major Generals@33. doll. pr. month each
                            264.
                        
                        
                            [8].
                            Brigade majors@30 doll. pr. M. each
                            240.
                        
                        
                            1.
                            Commissary of the Artillerysuppose
                            50.
                        
                        
                            46.
                            battalions of 554. privates@£1551–18 pr. M.
                            237,956
                        
                        
                            24
                            companies of riflemen or light infantry@£181–2 pr. M.
                            14,[480]
                        
                        
                            10.
                            companies of Artillery consisting of 57. men each, officers included at £142–7 each company pr. M.
                            [4,733]
                        
                        
                            36,000 rations of provisions@6d pr. day each, for one month
                            90,[000]
                        
                        
                            Transportation of them, stores &c. will at a gross calculation amount to one half the expence of the provisions but this must be governed by circumstances, so cannot at present be more exactly calculated
                            45,[000]
                        
                        
                            
                            
                            396,[086]
                        
                        
                            
                            [Total for six months]
                            2,376,5[16]
                        
                        
                            2000 barrels of Gunpowder
                            
                        
                        
                            140 tons of lead
                            
                        
                        
                            shot & shells with the necessary […] and repairs to be made to the artillery for the two armies
                            
                        
                        
                            tents, drums & colours for the whole of the troops
                        
                    
                    
                    
                        
                            Entrenching & Pioneers tools
                            
                        
                        
                            Hospital, medicines, Physician, Chirurgeon [apoth]ecary & attendants
                            
                        
                        
                            Unavoidable & Contingent expences which [cannot be] foreseen the above articles for 15,000 [men amount to] the sum of £105011 by the former es[timate]
                            £105011
                            
                        
                        
                            the like articles for 27,000 men will […] be
                            70006
                            
                        
                        
                            
                            175017
                            
                        
                        
                            which in dollars amounts to
                            583,39[0]
                        
                        
                            
                            2,959,90[6]
                        
                    
                